DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 11 January 2022 has been entered. 
Response to Arguments
Applicant’s argument with respect to the rejection of the claims under 35 U.S.C. § 103 have been fully considered and are persuasive. The rejection of the claims under 35 U.S.C. § 103 has been withdrawn.
The objections to claims 52 and 55 are overcome by Applicant’s response. New objections to claims 43, 44, 48, and 51-60 are presented below.
New rejections of claims 43, 44, 48, and 51-60 under 35 U.S.C. § 112 are presented below.
The indicated allowability of claim 47 is withdrawn, in light of the cancellation of claim 47, and the rejection of claim 43, into which claim the subject matter of previous claim 47 was allegedly included, under 35 U.S.C. § 112.
The indicated allowability of claim 59 is withdrawn, in light of the changes to the scope of claim 59 as a result of the amendments to claim 43, and as a result of the rejection of claim 43 under 35 U.S.C. § 112.
Claim Objections
Claims 43, 44, 48, and 51-60 are objected to because of the following informalities:
Regarding claim 52, it appears that “an outer cylindrical surface” in line 6 should be “the outer cylindrical surface,” because the outer cylindrical surface was recited in claim 43.
The following claim terms lack a proper antecedent basis
Term
Claim
Line(s)
the frame
43
49
the inking unit cylinder
51
8
the second inking unit cylinder
51
9
the entire inking device
52
5
the first inking unit cylinder
55
4
this area
55
5
which
57
3
the recesses
58
2
the first inking unit cylinder
58
7
its circumference
59
2
the image-forming pattern of forme cylinder recesses
59
3-4
the printed image
59
4
the remaining inking unit cylinders and printing unit cylinders
60
3-4


Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claims 43, 44, 48, and 51-60
Regarding claim 43, the claim recites “a drive embodied by an electric motor and a pressurized medium-actuated piston/cylinder system.” The specification only discloses that the drive 687 can be either an electric motor or a pressurized medium-actuated piston/cylinder system (“a drive means 687, e.g. an electric motor 687 or preferably a pressurized medium-actuated piston/cylinder system 687, e.g. pneumatic cylinder 687,” Specification, p. 97), leading one to conclude that Applicant was not in possession of the claimed invention.
Further regarding claim 43, the amended claim now recites a confusing plurality of various types of frames: a subframe (line 32); side parts of the subframe (line 34); a printing unit frame (line 35); a frame section (line 35); and the frame (line 49). While it is clear from previous claim sets that the subframe is not a real part of the gravure printing unit (as shown by the lack of a reference number or any illustration of the subframe in the Figures, the subframe appears to merely be an abstract placeholder word used to describe a collection of other components), the newly recited “frame section” is not clearly disclosed in the Specification, nor is the generic “frame.” The lack of disclosure of the frame section and the frame leads one to conclude that Applicant was not in possession of the claimed invention that included a subframe, side parts of the subframe, the printing unit frame, the frame section, and the frame.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 43, 44, 48, and 51-60 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 Regarding claim 43, it is not clear what structure is intended to be represented by the 
Regarding claim 50, the recitation of “this area” in line 5 makes the scope of the claim indefinite, because no area has been defined in the claim.
Regarding claim 60, the recitation of “the remaining inking unit cylinder and printing unit cylinders” makes the scope of the claim indefinite, because these limitations do not define with any specificity the group of cylinders represented by “the remaining” inking unit and printing unit cylinders.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEO T HINZE whose telephone number is (571)272-2864. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center 





/Leo T Hinze/
Patent Examiner
AU 2853
28 January 2022

/Leslie J Evanisko/            Primary Examiner, Art Unit 2853